DETAILED ACTION
In response to remarks filed 23 February 2022
Status of Claims
Claims 1-20 are pending;
Claims 1, 10 and 19 are currently amended;
Claims 2-9, 11-18 and 20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 23 February 2022 have been fully considered but they are moot in view of applicant’s new limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudloff (U.S. Patent No. 5,484,230) in view of Dueck et al (U.S. Patent No. 6,490,837).
As to Claim 1, Rudloff discloses a segmental wall block (#10) comprising:
A front face (Annotated figure A, “front face”);
A rear face (Annotated figure A, “rear face”);
A slot (Annotated figure A, “slot”) disposed centrally along and extending the height of the rear face;
A top face (#11);
A bottom face (#20);
A first and second open core (#18) extending from the top face to the bottom face;
A first side having a tongue (Annotated figure A, “tongue”; and
An opposing second side having a groove (Annotated figure A, “groove”), wherein the tongue is shaped to interlock with the groove.
However, Rudloff is silent about the top surface having a trough. Dueck discloses a block with a top surface having a through (350). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a trough to the top surface with the motivation to provide interlocking means if blocks are position above. 
As to Claim 2, Rudloff as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Rudloff as modified also teaches wherein the front face is textured (The surface of concrete is rough and therefore texture).
As to Claim 3, Rudloff as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Rudloff as modified also teaches wherein the wall block (#10) has a length, a height, a depth, a tongue length, and a weight.
As to Claim 4, Rudloff as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Rudloff as modified also teaches wherein the wall block (#10) has a length. However, Rudloff is silent about wherein the length is from about 10 inches to about 36 inches. However, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have the length from about 10 inches to about 36 inches, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide for a solid base to support various layers above thereby aid retaining soil.
As to Claim 5, Rudloff as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Rudloff as modified also teaches wherein the wall block (#10) has a height. However, Rudloff is silent about wherein the height is from about 6 inches to about 12 inches. However, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have the height from about 6 inches to about 12 inches, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide for a solid base to support various layers above thereby aid retaining soil.
As to Claim 6, Rudloff as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Rudloff as modified also teaches wherein the wall block (#10) has a depth. However, Rudloff is silent about wherein the depth is from about 5 inches to about 12 inches. However, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have the depth from about 5 inches to about 12 inches, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide for a minimum dimension which can withstand rotational forces generated by back-filled soil.
As to Claim 7, Rudloff as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Rudloff as modified also teaches wherein the wall block (#10) has a tongue length. Rudloff is silent about wherein the tongue length is from about 1 inch to about 3 inches. However, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have the tongue length from about 1 inch to about 3 inches, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide a minimal interlocking force that can resist various lateral forces of the soil retained.
As to Claim 8, Rudloff as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Rudloff as modified also teaches wherein the wall block has a weight. However, Rudloff is silent about wherein the weight is from about 35 lbs to about 60 lbs. However, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have the weight from about 135 lbs to about 60 lbs, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide stability to the retaining wall when resisting multiple lateral forces from the back-filled soil.
As to Claim 10, Rudloff discloses a soil reinforcing system comprising:
A wall block component (#10) including a first configuration of interlocked segmented wall blocks, each of the wall blocks comprising:
A front face (Annotated figure A, “front face”);
A rear face (Annotated figure A, “rear face”);
A slot (Annotated figure A, “slot”) disposed centrally along and extending the height of the rear face;
A top face (#11);
A bottom face (#20);
A first and second open core (#18) extending from the top face to the bottom face;
A first side having a tongue (Annotated figure A, “tongue”); and
An opposing second side having a groove (Annotated figure A, “groove”), wherein the tongue is shaped to interlock with the groove; and
A stabilizing component (#31, #32) connected to the wall block component.
However, Rudloff is silent about the top surface having a trough. Dueck discloses a block with a top surface having a through (350). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a trough to the top surface with the motivation to provide interlocking means if blocks are position above. 


    PNG
    media_image1.png
    780
    987
    media_image1.png
    Greyscale

Figure A. Block (Rudloff)

Claims 9, 11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudloff (U.S. Patent No. 5,484,230) in view of Dueck et al (U.S. Patent No. 6,490,837); and further in view of Choi (European Patent Publication No. 3,118,377).
As to Claim 9, Rudloff as modified teaches the segmented wall block of claim 1. However, Rudloff is silent about further comprising a top groove along said top face adapted to receive a mechanical connector. Choi discloses a top groove (Left and right 21, Annotated Figure 1) along said top face (TF, Annotated Figure 1) adapted to receive (As in Figure 7) a mechanical connector (410). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a top groove along said top face adapted to receive a mechanical connector. The motivation would have been to provide additional connecting means to further secure the blocks together. 
As to Claim 11, Rudloff as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). However, Rudloff is silent about wherein one or more of the wall blocks include a top groove along said top face adapted to receive a mechanical connector. Choi discloses wherein one or more of the wall blocks (100) include a top groove (Left and right 21, Annotated Figure B) along said top face (TF, Annotated Figure 1) adapted to receive (As in Figure 7) a mechanical connector (410). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide one or more of the wall blocks with a top groove along said top face adapted to receive a mechanical connector. The motivation would have been to provide additional connecting means to further secure the blocks together.
As to Claim 16, Rudloff as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). However, Rudloff is silent about wherein the stabilizing component comprises a second configuration of segmented wall blocks, wherein one of the second configuration of segmented wall blocks is connected to the rear face of one of the first configuration of segmented wall blocks.  Choi teaches wherein a stabilizing component comprises a second configuration of segmented wall blocks (Lay out of blocks 200 in Figure 9), wherein one of the second configuration of segmented wall blocks is connected to the rear face of one of the first configuration of segmented wall blocks (Blocks 200 are connected to the rear face of blocks 100 as seen in Figure 9). It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to modify Rudloff with Choi for the purpose of providing increased soil pressure support force thereby providing alternate means for geo-grids or wire grids (Paragraph 0055 of Choi).
As to Claim 17, Rudloff as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). However, Rudloff is silent about wherein the stabilizing component is a geogrid structure. Choi discloses a stabilizing component that is a geogrid structure (400, Figure 7). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the stabilizing component a geogrid structure since the substitution of one known element for another would have yielded the predictable result of securing the blocks to the surrounding soil.
As to Claim 18, Rudloff as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). However, Rudloff is silent about wherein the stabilizing component is a combination of stabilizing hoops and horizontal geogrids connected to the first configuration of wall blocks. Choi discloses a stabilizing component which is a combination (As seen in Figure 7) of stabilizing hoops (410) and horizontal geogrids (400) connected to a first configuration of wall blocks (As seen in Figures 7 and 8). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the stabilizing component of a combination of stabilizing hoops and horizontal geogrids connected to the first configuration of wall blocks since the substitution of one known element for another would have yielded the predictable result of securing the blocks to the surrounding soil.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudloff (U.S. Patent No. 5,484,230) in view of Dueck et al (U.S. Patent No. 6,490,837); and further in view of Price (U.S. Patent Application Publication No. 2011/0284751).
As to Claim 12, Rudloff as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Rudloff as modified also teaches wherein the stabilizing component comprises a stabilizing element (#31, #32) connected intermittently at the rear face of the configuration of interlocked segmented wall blocks. However, Rudloff is silent about wherein the stabilizing component comprises a stabilizing hoop connected intermittently to the slot at the rear face of the configuration of segmented wall blocks. Price is in the field of retaining wall block (Abstract) and teaches a stabilizing component which comprises a stabilizing hoop (300) connected intermittently to a slot (116, Figure 1A, Paragraph 0048; unnumbered in Figure 6) at a rear face (As in Figures 1A and Figure 6) of a configuration of segmented wall blocks (As laid out in Figure 6). It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to modify Rudloff with the teaching of Price for the purpose of providing an interlocking barrier member (Paragraph 0043 of Price) thereby ensuring there is no movement of the barrier element.
As to Claim 13, Rudloff as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). However, Rudloff as modified is silent about wherein the stabilizing component further comprises a fill material in the stabilizing hoop. Price is in the field of retaining wall block (Abstract) and teaches wherein the stabilizing component further comprises a fill material in the stabilizing hoop (Paragraph 0048, When a course has been laid, fill material, such as crushed rock or dirt, may be backfilled into core regions 152 created between barrier members 300 and blocks 100 to help stabilize the wall; 152, Figure 6). It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to modify Rudloff with the teaching of Price for the purpose of adding additional weight to the block segments thereby stabilizing the wall (Paragraph 0048 of Price).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudloff (U.S. Patent No. 5,484,230) in view of Dueck et al (U.S. Patent No. 6,490,837); and further in view of Lee (U.S. Patent Application Publication No. 2006/0051166).
As to Claim 14, Rudloff as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). However, Rudloff is silent about wherein the stabilizing component comprises an anchor connected to the slot. Lee is in the field of blocks for constructing a retaining wall (Abstract) and teaches a stabilizing component comprises an anchor (110, Figure 3) connected to a slot (44 extend down along the rear face of block B as seen in Figure 2 and unnumbered in Figure 3). It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to modify Rudloff with the teaching of Lee for the purpose of holding reinforcement members thereby preventing retaining wall from overturning (Paragraph 0079 of Lee).
As to Claim 15, Rudloff as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). However, Rudloff is silent about wherein the stabilizing component comprises a horizontal plate at the rear face. Lee is in the field of blocks for constructing a retaining wall (Abstract) and teaches a stabilizing component comprises a horizontal plate (steel plate 60 in Figures 22 and 23 is horizontal; Para graph 0098) at a rear face (At the rear face of the wall in Figure 23; Paragraph 0098, Figure 22 is a perspective view illustrating a rear surface of a retaining wall block according to the present invention constructed using a galvanized steel plate as a reinforcement member, and Figure 23 shows the steel plate of Figure 22 serving as a reinforcement member is connected to the retaining wall block). It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to modify Rudloff with the teaching of Lee for the purpose of holding reinforcement members thereby preventing retaining wall from overturning (Paragraph 0079 of Lee).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 2006/0051166) in view of Rudloff (U.S. Patent No. 5,484,230) and Dueck et al (U.S. Patent No. 6,490,837).
As to Claim 19, Lee discloses a method of reinforcing soil (Paragraph 0076, A process for constructing a reinforced earth retaining wall with blocks) comprising the steps of: 
Installing a leveling pad of concrete (Paragraph 0076, the steps of digging trenches for footing and then casting footing concrete in order to construct the footing, placing blocks on the cast footing in a horizontal direction) or gravel;
Providing at least three wall blocks (Block B in Figure 3, more than three shown in Figure 3), 
Wherein each wall block has a rear face (Paragraph 0074, Figure 3 is a perspective view illustrating a rear surface of the block); a slot centrally disposed along the rear face (44 extends down along the rear face of block B as seen in Figure 2. The “center” of the block has been interpreted as the area between the rightmost h1 and the leftmost h1); a grooved top face (Top surface of block b with fixture groove 46, Figures 1 and 18); a bottom face (50, Figure 2); a first and second open core (Left and right H shown in Figure 2) extending from the top face to the bottom face (Figures 1 and 2); a first side having a tongue (32, 32' as seen in Figures 1 and 2);
Forming a first row of the wall blocks (Bottom most row in Figure 3) by connecting the tongues of the at least three wall blocks (As seen in Figure 3);
Installing stabilizing elements (110, 60, Figure 3) at the rear face of the wall blocks (As seen in Figure 3); and
Placing backfill and compacting (Paragraph 0076, arranging reinforcement members on a reinforced earth and filling and compacting the reinforced earth placed in the rear of the installed block with soil) up to the first row of the wall blocks (G is shown up to the first row in Figure 3).
However, Lee is silent about a top face with a trough; an opposing second side having a groove; a slot disposed centrally along and extending the height of the rear face; wherein the tongue is shaped to interlock with the groove; forming a first row of the wall blocks by connecting the tongues and grooves of the at least three wall blocks. Rudloff discloses a top face (#11); a first side (Annotated figure A, “first side”) having a tongue (Annotated figure A, “tongue”), and an opposing second side (Annotated figure A, “second side”) having a groove (Annotated figure A, “groove”), a slot (Annotated figure A, “slot”) disposed centrally along and extending the height of the rear face, wherein the tongue is shaped to interlock with the groove (Figure 6). Dueck discloses a block with a top surface having a through (350). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the block with a top face with a trough; an opposing second side having a groove; a slot disposed centrally along and extending the height of the rear face; wherein the tongue is shaped to interlock with the groove; forming a first row of the wall blocks by connecting the tongues and grooves of the at least three wall blocks. The motivation would have been to couple the block units to each other so they cannot be relatively moved in the horizontal direction and the front and back direction, rather than the vertical direction, and thus, the engagement coupling between the block units is not released in the horizontal direction, thereby providing a connector free interlocking of blocks.
As to Claim 20, Lee as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). Lee as modified also teaches further comprising the steps of: providing a geogrid soil reinforcing strip (Figure 3, reinforcing fiber 60; Paragraph 0075, reinforcing fiber 60 is used as a reinforcement member connected to the block B. The present invention is not limited thereto, but various other kinds of reinforcement members including geogrid reinforcing material and ladder shaped reinforcement member can be used) and engaging the geogrid soil reinforcing strip to the groove of the first row (46, Figure 18) of the wall blocks with one or more mechanical connectors (18, Figure 18; also shown in Figure 3); and placing a second row of the wall blocks (Second and third rows shown in Figure 3) while engaging the mechanical connectors of the first row of the wall blocks (Connector P is engaged with second and third rows in place as seen in Figure 3).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudloff (U.S. Patent No. 5,484,230) in view of Lee (U.S. Patent Application Publication No. 2006/0051166) and Dueck et al (U.S. Patent No. 6,490,837).
As to Claim 19, Rudloff discloses a method of reinforcing soil comprising the steps of:
Providing at least three wall blocks (Figure 4), 
Wherein each wall block has a rear face (Annotated figure A, “rear face”); a slot (Annotated figure A, “slot”) disposed centrally along and extending the height of the rear face; a top face (#11); a bottom face (#20); a first and second open core (#18) extending from the top face to the bottom face; a first side having a tongue (Annotated figure A, “tongue”); an opposing second side having a groove (Annotated figure A, “groove”); wherein the tongue is shaped to interlock with the groove; 
Forming a first row of the wall blocks by connecting the tongues and grooves of the at least three wall blocks (Figure 4);
Installing stabilizing elements (#31, #32) at the rear face of the wall blocks.
However, Rudloff is silent about installing a leveling pad of concrete or gravel; placing backfill and compacting up to the first row of the wall blocks. Lee discloses installing a leveling pad of concrete (Paragraph 0076, the steps of digging trenches for footing and then casting footing concrete in order to construct the footing, placing blocks on the cast footing in a horizontal direction) or gravel; placing backfill and compacting (Paragraph 0076, arranging reinforcement members on a reinforced earth and filling and compacting the reinforced earth placed in the rear of the installed block with soil) up to the first row of the wall blocks (G is shown up to the first row in Figure 3). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to install a leveling pad of concrete or gravel and place backfill and compacting up to the first row of the wall blocks with the motivation of enhancing the stability of the wall. 
Furthermore, Rudloff as modified (See above paragraph) is silent about the top surface having a trough. Dueck discloses a block with a top surface having a through (350). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a trough to the top surface with the motivation to provide interlocking means if blocks are position above.

    PNG
    media_image2.png
    754
    586
    media_image2.png
    Greyscale

Figure B. Block (Choi)


    PNG
    media_image3.png
    356
    646
    media_image3.png
    Greyscale

Figure C. Block (Choi)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678